DETAILED ACTION
Response to Arguments
Applicant's arguments filed with respect to claims 2-21 have been fully considered but are moot in view of the new ground(s) of rejection. The rejections are necessitated due to claim amendments.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4, 6-11, 13-18, 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over STENNETH (Pub. No. US 20180072313) in view of Leny et al. (Pub. No. US 20120218416) further in view of Varadarajan et al. (Pub. No. US 20190007690, hereinafter Var).
Regarding claims 2, 9, and 16 STENNETH teaches a plurality of sensor devices that generate sensor data that comprises a plurality of data streams [fig 1 and related description]; a memory [fig. 1 and related description]; and at least one hardware processor to perform operations [fig. 1 and related description] comprising: accessing a video stream generated by a first sensor device from among the plurality of sensor devices of a vehicle, the video-stream comprising a video frame [Para. 95, 96; fig. 3 step 301 and related description]; detecting a feature (human accessory object) within the video frame of the video-stream [Para. 95, 96; fig. 3 step 301 and related description]; identifying an object model based on the feature, the object model defining a data-flow [Para. 101 “In other words, the vehicle 101 can send reports of human accessory detections to the mapping platform 121, which in turn can generate a map of the detections. The vehicle 101, as well as other vehicles 101, can then use this may to trigger sensor activation without having to actually detect the presence of a human accessory object 111. Instead, the vehicle 101 can rely on the mapping data provided by the mapping platform 121 to decide when to activate or deactivate certain sensors (e.g., to save computing resources or avoid excessive sensor wear)”]; selecting a second sensor device from among the plurality of sensor devices based on the object model, the second sensor device configured to generate sensor data [Para. 101 “In other words, the vehicle 101 can send reports of human accessory detections to the mapping platform 121, which in turn can generate a map of the detections. The vehicle 101, as well as other vehicles 101, can then use this may to trigger sensor activation without having to actually detect the presence of a human accessory object 111. Instead, the vehicle 101 can rely on the mapping data provided by the mapping platform 121 to decide when to activate or deactivate certain sensors (e.g., to save computing resources or avoid excessive sensor wear)”. Fig. 3,4 and related description]; and transmitting the sensor data generated by the second sensor device to a server at a bit rate (better quality) [Para. 44, 96, Fig. 3,4 and related description].
However, STENNETH does not explicitly teach the bit rate is defined by the object model.  
Leny teaches a server sending a request (object model) to a camera defining streaming bit rate [Para. 30-34, 43 and corresponding description].
	It would have been obvious to one of ordinary skill in the art, before the effective filing, to include in the system of STENNETH the ability to define a bit rate using an object model as taught by Leny, in order to save resources by reducing bit rate when not needed, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
	STENNETH in view of Leny doesn’t explicitly teach identifying an object model that corresponds with the feature from among a plurality of object models, the object model that corresponds with the feature defining a data-flow of the sensor data.
	Var teaches identifying an object model (encoding parameter) that corresponds with a feature (ROI) from among a plurality of object models (encoding parameters), the object model that corresponds with the feature defining a data-flow of the sensor data [fig. 4 and related description. Para 39 “the processor adjusts [identify] an encoding parameter based on the ROI map. For example, the encoding parameter may be a quantization parameter (QP). In some examples, the encoding parameters may be adjusted based on the ROI map to improve the performance of the computer vision algorithms for a given bandwidth. For example, the processor can apply a positive QP offset to a macroblock of the video frame in response to detecting the macroblock is not within a union of ROIs of the ROI map. The processor can apply a negative QP offset to a macroblock of the video frame in response to detecting the macroblock is within a union of ROIs of the ROI map”].
	It would have been obvious to one of ordinary skill in the art, before the effective filing, to include in the system of STENNETH in view of Leny the ability to identify an object model from plurality of object models in order to improve object recognition as taught by Var, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claims 3, 10, and 17, STENNETCH teaches a global positioning system stream that comprises location data [Para. 53].  
Regarding claims 4, 11, and 18, STENNETCH teaches accessing a portion of the second sensor data based on the timestamp of the video frame; and transmitting the portion of the second sensor data to the server [Para. 58, 53, fig. 3, 4 and related description. it’s clear that the timestamp when human accessory object is detected the same as the timestamp of the video].  
Regarding claims 6, 13 and 20, STENNETCH teaches identifying one or more client devices based on the sensor data generated by the second sensor device; and causing display of a notification that comprises the sensor data at the one or more client devices [Para. 61, 135, claim 18].  
Regarding claims 7, 14 and 21, STENNETCH teaches generating a visualization based on the sensor data; and presenting the visualization within the notification [Para. 61, 135, claim 18. It’s clear that anything displayed on a screen is visualized].  
Regarding claims 8 and 15, STENNETCH teaches wherein the transmitting the sensor data to the server comprises transmitting a first portion of the sensor data to the server, and the operations further comprise: detecting a trigger event at the server based on the first portion of the sensor data generated by the second sensor device; and transmitting a second portion of the sensor device to the server based on the detecting the trigger event [Para. 62, 60, 46, fig. 1, 3 and related description].  
Claims 5, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over STENNETH (Pub. No. US 20180072313) in view of Leny et al. (Pub. No. US 20120218416) further in view of Varadarajan et al. (Pub. No. US 20190007690, hereinafter Var) and further in view of SHIKII et al. (Pub. No. US 20220165073).
Regarding claims 5, 12 and 19, STENNETCH in view of Leny further in view of var doesn’t explicitly teach wherein the first sensor device comprises a driver-facing dashcam.
SHIKII teaches wherein the first sensor device comprises a driver-facing dashcam [Abstract].
It would have been obvious to one of ordinary skill in the art, before the effective filing, to include in the system of STENNETH in view of Leny further in view of Var the ability to replace the first camera facing the driver as taught by SHIKII, in order improve safety by detecting the state of the driver, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.








Conclusion
          Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOLOMON G BEZUAYEHU whose telephone number is (571)270-7452.  The examiner can normally be reached on Monday-Friday 10 AM-8 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on 571-270-3717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 888-786-0101 (IN USA OR CANADA) or 571-272-4000.
/SOLOMON G BEZUAYEHU/
Primary Examiner, Art Unit 2666